         Case 2:16-cr-20032-JAR Document 799 Filed 11/14/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 16-20032-02-JAR
                                                      )
KARL CARTER,                                          )
                                                      )
                       Defendant.                     )


                  SUPPLEMENTAL STATUS REPORT OF RECORDED
                         TELEPHONE CALL DISCOVERY

       COMES NOW the United States of America, by and through Steven D. Clymer, Special

Attorney, Stephen R. McAllister, United States Attorney for the District of Kansas, and Duston

J. Slinkard, First Assistant United States Attorney, and provides the Court with the following

report on the status of production of recorded telephone call discovery related to the Federal

Public Defender (“FPD”)’s Motion for Discovery (Doc. 572) and the Court’s Order thereupon

(Doc. 705):

       1. This report supplements the government’s Status Report of Recorded Telephone Call

Discovery filed August 27, 2019 (Doc. 764) and Supplemental Status Report of Recorded

Discovery filed on October 10, 2019 (Doc. 787).

       2. Since the filing of the government’s Supplemental Status Report of Recorded

Discovery filed on October 10, 2019 (Doc. 787), the government located additional materials

believed to be responsive to the FPD’s Phone Discovery Motion for three matters: USA v. Rapp

et al., USA v. Guy Neighbors, and USA v. Williamson. These materials were not originally

located because they had been stored apart from the case files in each of these matters. It is not
         Case 2:16-cr-20032-JAR Document 799 Filed 11/14/19 Page 2 of 3




known whether and to what extent these additional materials may be duplicative of earlier

disclosure made in these three matters.

       3. On November 8, 2019, the government brought the additional materials to the attention

of the Court and the FPD by e-mail, describing the nature of the materials and the circumstances

of their being found, and made arrangements to deliver them to the Court. See Attachment 1.

       4. Later on November 8, 2019, the materials were delivered to the Court, accompanied by

inventory reports for each of the three matters (Attachments 2 (Rapp), 3 (Neighbors), and 4

(Williamson)), which were also later e-mailed to the Court and the FPD (Attachment 5).

       5. Because prior disclosure had been made in each of these matters previously, the

disclosure of these additional materials does not change the totals with respect to individuals for

whom materials were found and disclosed previously reported to the Court.

                                              Respectfully submitted,

                                              s/Duston J. Slinkard
                                              Duston J. Slinkard, #21294
                                              First Assistant United States Attorney
                                              444 SE Quincy Street, Room 290
                                              Topeka, KS 66683
                                              Phone: (785) 295-2850
                                              Fax: (785) 295-2853
                                              duston.slinkard@usdoj.gov




                                                 2
          Case 2:16-cr-20032-JAR Document 799 Filed 11/14/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on 14th day of November, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to the counsel of record in this case.



                                                s/Duston J. Slinkard
                                                Duston J. Slinkard
                                                First Assistant United States Attorney




                                                   3
